Citation Nr: 0313016	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  02-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for purpose of entitlement to VA benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sons




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active service from December 1966 to May 
1968.  He died in May 1999.  

This matter comes before the Board of Veterans ' Appeals 
(Board) on appeal from a November 2001 administrative 
decision by the Boise, Idaho RO that determined the appellant 
was not the surviving spouse of the veteran for the purpose 
of entitlement to VA benefits.  Thereafter, the case was 
transferred to the Roanoke, Virginia RO.

In February 2003, a hearing before the undersigned Veterans 
Law Judge was held in Washington, DC.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  The appellant and the veteran were married in April 1953 
and never divorced.

2.  The appellant and the veteran did not live together as 
man and wife continuously from the date of marriage to the 
date of the veteran's death in May 1999.

3.  The separation was procured by the veteran; the appellant 
was without fault in the separation and continued lack of 
cohabitation.  


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for the 
purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 
5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1966 to May 
1968.  He and the appellant we married in April 1953.

In a January 1998 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran indicated that he was 
married, but not living with his spouse.  He stated that his 
wife had moved in with her boyfriend in December 1982, and he 
had not seen her since that time.  He further indicated that 
he was living in Idaho and his wife was living in Virginia.

The veteran died in May 1999.  His death certificate notes 
that he was married to the appellant at the time of his 
death.

In July 1999, the appellant submitted a claim for Dependency 
and Indemnity Compensation (DIC).  She indicated that she was 
the surviving spouse of the veteran and had not remarried 
since his death.  She further indicated that she did not live 
continuously with the veteran from the date of marriage until 
the date of death.  The appellant stated that the veteran had 
been unable to deal with problems involving their child; she 
stayed at home with their child and the veteran left the area 
for Idaho.

In a statement received by the RO in October 1999, the 
appellant stated that the veteran decided to travel, hunt and 
fish with his brothers, so he moved to Idaho in the early 
1980's.  She decided to stay at home and raise one of their 
grandchildren.

By rating decision dated in May 2000, the RO granted service 
connection for the cause of the veteran's death.  By letter 
dated in October 2000, the RO proposed to terminate the 
appellant's DIC benefits, because she should not have been 
recognized as the veteran's spouse at the time of his death.

In a statement received by the RO in October 2000, the 
appellant's friend stated that the veteran left home because 
he could no longer deal with his son's drug problem.  She 
also stated that the veteran's son had been in jail, and had 
AIDS.  She noted that the appellant had stayed home to help 
her son with these problems.

In a statement received by the RO in August 2001, the 
appellant denied ever living "as a couple" with another 
man.  

The appellant testified during a February 2003 hearing before 
the undersigned Veterans Law Judge that her husband left for 
Idaho in 1982; he did not want her to join him because she 
was raising their grandson (because their son was in jail).  
The appellant and her sons testified that, after the veteran 
left, the appellant rented a room from an elderly man for 
several years.  They denied any sort of romantic relationship 
between the two.  

The other evidence of record includes statements from the 
appellant, her children and her friends in support of her 
contentions that the veteran moved to Idaho and the couple 
never separated or divorced.

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist  a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
regulations implementing it. 




Analysis

The appellant contends that she should be recognized as the 
veteran's surviving spouse for VA benefit purposes.  She 
asserts that she was married to the veteran at the time of 
his death. 

Under applicable law, a surviving spouse may qualify for 
pension, compensation, or DIC if the marriage to the veteran 
occurred before or during his or her service or, if married 
to him or her after his or her separation from service, 
before the applicable date stated in this section.  38 C.F.R. 
§ 3.54 (2002).  

Additionally, under applicable law, marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A surviving spouse is 
a person of the opposite sex who is a widow or widower of the 
veteran provided the marriage meets the requirements of 38 
C.F.R. § 3.1(j) and who was the lawful spouse of the veteran 
at the time of the veteran's death and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.53.

In the case at hand, the appellant and the veteran did not 
live together as man and wife from the early 1980's until the 
veteran's death in May 1999.  Although the veteran alleged in 
1998 that the appellant had moved in with her boyfriend in 
December 1982, the appellant and her two sons have disputed 
this allegation.  Rather, they have stated that she merely 
rented a room from an elderly man for a few years after her 
husband moved across the country.  Furthermore, the record 
clearly establishes that the veteran moved from the couple's 
home in Virginia across the country to Idaho in the early 
1980's.  The appellant and her sons have testified that the 
appellant assumed responsibility for raising a grandson and 
that the veteran had no interest in helping the appellant to 
raise their grandson; instead, he decided to spend his time 
hunting and fishing.  

The Board is persuaded by the evidence presented, 
particularly the credible testimony provided by the appellant 
and her sons, that the veteran was responsible for the 
separation and continued lack of cohabitation, and that the 
appellant was without fault.  Accordingly, the Board 
concludes that the appellant is the surviving spouse of the 
veteran for the purpose of entitlement to VA benefits.  


ORDER

The appeal for recognition as the surviving spouse of the 
veteran for the purpose entitlement to VA benefits is 
granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

